                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:89-00262-001

STALIN SIMON


                     MEMORANDUM OPINION AND ORDER

        In Charleston, on August 6, 2019, came the defendant,

Stalin Simon, in person and by counsel, W. Jesse Forbes; came the

United States by Andrew J. Tessman and Joshua C. Hanks, Assistant

United States Attorneys; and came M. Dylan Shaffer and Erin M.

Stone, United States Probation Officers, for a hearing on the

petition to revoke the defendant's term of supervised release.

        The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on February 4, 2018.      The court advised

the defendant that, pursuant to Rule 32.1(b) of the Federal Rules

of Criminal Procedure, he has the right to a hearing and

assistance of counsel before his term of supervised release could

be revoked.    Whereupon the defendant admitted the charges

contained in the petition.    The court found those charges were

established by a preponderance of the evidence.

        Having heard arguments of counsel, the court found that

the Guideline imprisonment range for the revocation of supervised

release upon such grounds was 24 to 30 months.      The court further
found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and supervised

release are policy statements only and are not binding on the

court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of two years.   Neither party objected to the

Guideline range and statutory penalty as determined by the court.

The court found that there was sufficient information before the

court on which to sentence defendant without updating the

presentence investigation report.

         After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is to be incarcerated for a term of twenty-four (24) months on

each of Counts One, Two, and Three, sentences to run

concurrently.   This sentence is to be served consecutive to the

undischarged sentence imposed in Criminal No. 2:19-00064.*    The


         *
          As the Fourth Circuit has made clear, a “sentence
imposed upon revocation of a term of supervised release is an
authorized part of the original sentence for commission of the
felony.” United States v. Woodrup, 86 F.3d 359, 361 (4th Cir.
1996); see also Johnson v. United States, 529 U.S. 694, 701
(2000) (“We therefore attribute postrevocation penalties to the
original conviction.”). For this reason, pursuant to the
Sentencing Guidelines, “[a]ny term of imprisonment imposed upon
the revocation of probation or supervised release shall be
ordered to be served consecutively to any sentence of
imprisonment that the defendant is serving, whether or not the

                                 2
court recommended that defendant be incarcerated at FCI Ashland

or FMC Lexington so that he might be close to his family.
        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.    The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.   The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.   The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.


sentence of imprisonment being served resulted from the conduct
that is the basis of the revocation of probation or supervised
release.”). U.S.S.G. § 7B1.3(f).

                                 3
        The defendant was remanded to the custody of the United

States Marshals Service.

        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 16th day of August, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                4
